Citation Nr: 9930806	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-26 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lower back disorder, 
described as herniated nucleus pulposus, as secondary to 
service connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1969 
to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board remanded this claim in September 1998 for further 
development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDING OF FACT

A lower back disorder, described as herniated nucleus 
pulposus has not been shown by any competent evidence to be 
etiologically or causally related to the appellant's service-
connected bilateral pes planus.


CONCLUSION OF LAW

The appellant's lower back disorder, described as herniated 
nucleus pulposus is not proximately due to, the result of, or 
aggravated by the service-connected bilateral pes planus, and 
the claim is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
In addition, service connection can be established for any 
disability that is proximately due to, the result of, or 
aggravated by a service connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v, Brown, 7 Vet. App. 439 (1995). 

However, the threshold question which must be resolved with 
regard to each claim is whether the appellant has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).  In this case, the nexus requirement would be 
whether there is competent evidence of a relationship between 
the service-connected disability and the disability for which 
service connection is sought.  See 38 C.F.R. § 3.310; Allen, 
supra.

The Board notes that the appellant has not claimed 
entitlement to service connection for a lower back disorder 
on a direct service connection basis; rather, he asserts that 
he developed a lower back disorder as a result of his 
service-connected pes planus disability.  As his pes planus 
is service connected, he thus argues that a lower back 
disorder as a result of the pes planus should similarly be 
service connected.

Historically, the RO granted entitlement to service 
connection for bilateral pes planus by rating decision dated 
in September 1975.  There was no mention of a lower back 
disorder for many years thereafter.  In January 1997, the 
appellant filed a claim for service connection for a lower 
back disorder secondary to his pes planus.  He reported the 
condition began in 1982.

Subsequent medical records show on-going treatment for a 
lower back disorder beginning approximately in September 1989 
to the present time.  At that time the appellant reported 
episodes of pain since a work related injury 2 to 3 years 
prior.

In a VA examination in October 1997, the appellant reported 
back trouble for 14 to 15 years, described as arthritis of 
the lower back, and severe muscle spasms.  He had not been 
told the etiology of his back disorder, but he had been 
offered surgery to fuse his spine as a last resort.  He 
believed his back pain was from standing too much, onboard 
ships in service, and that his flatfeet caused the arthritis 
in his back.  X-rays noted normal alignment and disc spaces 
of the lumbosacral spine; and, mild degenerative spurring 
affecting the vertebral bodies.  The impression was 
osteoarthritis, lumbosacral spine.

On the aforementioned VA examination, the examiner did not 
note any postural abnormalities or fixed deformity, and found 
that the musculature of the back was within normal limits.  
There was no objective evidence of pain on motion or 
neurological involvement.  The diagnoses was service-
connected flat feet and a low back syndrome of unclear 
etiology.  The examiner added that he did not have a clear 
picture of what the appellant's back condition was, and 
therefore he was not able to say, "whether it is at least as 
likely as not that his flat feet aggravated his back 
condition."  He indicated that an orthopedic opinion might 
be warranted.

In light of the foregoing, the RO requested further 
development.  As a result, the appellant was examined by a VA 
fee-basis orthopedic specialist in December 1997.  At that 
time, the appellant reported being disabled from work at the 
Post Office because of spondylosis at L5-S1 with chronic 
recurrent low back pain.  It was his belief that his service 
connected pes planus aggravated his back disorder.  On 
examination, the examiner noted mild pes planus bilaterally.  
The appellant had a full range of motion of the back with no 
atrophy of the paraspinous muscles or muscle spasm.  X-rays 
revealed mild facet arthropathy of the lumbar spine.  Some 
traction osteophytosis throughout the lumbar spine, and some 
narrowing of L3-4 interspace, and to a lesser degree L4-5 
interspace.  In light of these findings, together with his 
review of the evidence on file, the fee-basis examiner opined 
that, "[w]ithin a reasonable degree of medical certainty I 
would have a great deal of difficulty relating aggravation of 
his back pain as a result of the pes planus, although it is 
not beyond the realm of possibility.  It does not appear that 
this is the most logical cause or aggravation of the back 
problem, as best as I can tell at this point."

The Board remanded this claim in September 1998 for further 
development.  This development included obtaining 1987 VA 
treatment records, an Office of Workman's Compensation 
Program (OWCP) determination of ineligibility for 
compensation for a back injury allegedly because it pre-
existed his work incident, and records pertaining to his 
disability retirement from the Post office.

In September 1998, it was reported to the RO that no active 
or archival clinical records for the appellant could be 
located for treatment at the outpatient clinic in 
Chattanooga, Tennessee, in 1987.

The RO in October 1998 received information from the United 
States Office of Personnel Management indicating that the 
appellant was receiving a civil service disability 
retirement.

The RO in October 1998 received a copy of an OWCP 
determination dated in June 1991.  The determination denied 
the appellant's claim on the basis that the evidence failed 
to establish that he incurred the alleged injury while 
employed at the Post Office in April 1991.
Other medical evidence of record included VA medical records 
indicating treatment for pes planus as well as a lower back 
disorder, private medical records from 1989 indicating a work 
related accident 2 to 3 years earlier which caused episodes 
of pain lasting 10 days at a time, private medical records 
from 1990 to 1995 which indicated that the appellant 
reinjured his lower back while lifting mailbags at work in 
February 1990, several radiological reports, and letters from 
private physicians indicating treatment of a lower back 
disorder.

Based on the evidence above, the Board finds that the 
appellant has not provided any credible medical evidence that 
would etiologically link a low back disorder with his 
service-connected pes planus or otherwise show a 
relationship.  On this point, the recent VA fee-basis 
orthopedic specialist concluded that he would have a great 
deal of difficulty relating aggravation of the appellant's 
back pain as a result of his pes planus.  He further opined 
that the pes planus did not appear to be the most logical 
cause or aggravation of the back problem.  The Board notes 
that the VA examiner focused upon the critical inquiry of 
this appeal; that is, whether the appellant's lower back 
pathology claimed on appeal was related to his service-
connected pes planus.  The appellant places great reliance on 
the aforementioned examiner's statement that a relationship 
was not "beyond the realm of possibility."  However, a 
review of his entire statement makes clear that with respect 
to the specific medical facts in the appellant's case, he did 
not believe a relationship existed.  As such, the Board finds 
his use of the specific language "beyond the realm of 
possibility" to be too inconclusive to provide the medical 
nexus evidence needed to well-ground this claim.  See e.g., 
Bloom v. West, 12 Vet. App. 185, 187 (1999); Obert v. Brown, 
5 Vet. App. 30 (1993).

Primarily, the appellant has only offered his lay opinion 
concerning its development.  However, his contentions, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his current disability of the 
lumbar spine with a the pes planus disorder incurred while in 
service, are insufficient by themselves to well grounded the 
claim. Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993).
Although the appellant's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The appellant's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
relationship between his low back disorder and his service-
connected pes planus.  The appellant lacks the medical 
expertise to offer an opinion as to the existence of a low 
back disorder, as well as to medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence of a causal relationship, service connection is not 
warranted on a secondary basis as the claim is not well 
grounded.

Where a claim is not well grounded, VA is obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his or her application.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  In this case, the RO 
informed the appellant of the necessary evidence in the 
claims form he completed, in its notice of rating decision 
and the statement and supplemental statements of the case.  
That discussion informs him of the types of evidence lacking, 
which he should submit for well grounded claim.  However, it 
has not been shown that any records, if available, would 
satisfy the medical nexus requirement in order to make the 
claim well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the appellant notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette, 8 Vet. App. at 80.



ORDER

Entitlement to service connection for a low back disorder, 
described as herniated nucleus pulposus, claimed as secondary 
to the service-connected pes planus, is denied on the basis 
that the claim is not well grounded.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

